USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1580                          DANNY M. ROSS,                      Plaintiff, Appellant,                                v.                     STRATUS COMPUTER, INC.,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS         [Hon. Nathaniel M. Gorton, U.S. District Judge]                              Before                     Selya, Stahl and Lynch,                        Circuit Judges.                                                                     Danny M. Ross on brief pro se.     William J. Brisk on brief for appellee.December 18, 1998                                                                                                               Per Curiam.   Plaintiff appeals an adverse summary    judgment dismissing his claims of discriminatory harassment and    constructive discharge from his employment.  The district court    granted summary judgment on the ground that even if plaintiff    could establish a prima facie case of discrimination, he had    failed to offer minimally sufficient proof that the employer's    articulated, non-discriminatory reasons for its  disciplinary    actions constituted a pretext, and that the real reason was    prohibited discrimination.                Reviewing the judgment de novo, in light of the    parties' briefs and the entire record, we agree with the    district court's determination.  We also find no error in the    denial of plaintiff's motions for a default judgment, and for    an appointment of counsel.  Plaintiff's other assignments of    error require no comment.              Affirmed.  See Loc. R. 27.1                                                                          -2-